Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
Action.

3. 	The present application is being examined under the pre-AIA  first to invent provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 08/21/18 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 08/21/18 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 08/21/18 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101 35 U.S.C.
101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a paters! therefor, subject to the conditions and requirements of this title.

 	Claims 15-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter “computer-readable storage media”.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage media covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. Note that a claim drawn to such a computer-readable storage media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U,S,G. § 101 by adding the limitation “non- transitory” to the claim.


Claim Rejections - 35 USC § 103
 7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

 	(a) A patent may not be obtained though the invention is not identically disclosed
  	or described as set forth in section 102 of this title, if the differences between the
 	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
 	Patentability shall not be negative by the manner in which the invention was
 	made.


8. 	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara et al. (US 2016/0217388 A1) in view of Summers et al.  (US 2017/0093753 A1).

	Regarding claim 1, Okanohara teaches a method, comprising:
 	receiving, by a storage device located at an edge of a network, user device data from a first user device, (See Okanohara paragraph [0003], The edge device may receive, from the leader edge device, a request for the first local model, transmit the first local model to the leader edge device, receive, from the leader edge device);
 	receiving, by the storage device, metadata associated with an environment of the first user device, (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment, See Okanohara paragraph [0038], an edge device 100 may receive group membership information and be initialized, depending on the predefined task the edge device 100 is handling. If a predefined task is highly specific to a local environment);
 	classifying, by the storage device, the metadata into a category to generate classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network);
 	applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, (See Okanohara paragraph [0039], a leader 302a may be determined based on a user designation, a rule-based selection based on environmental conditions and/or conditions of other edge devices 100 in the group 300, a random assignment, an ID based selection (e.g., largest MAC address), a consensus protocol, or a function-based selection);
 	Okanohara does not explicitly disclose assigning, by the storage device, one or more tokens to the policy-based classified metadata, assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens.
 	However, Summers teaches assigning, by the storage device, one or more tokens to the policy-based classified metadata, (See Summers paragraph [0025], the policy…stored 312 with the data object...in a token or digest stored to the data object…the policy identifier can point to the policy in the shared data repository), assigning, by the storage device, one or more tags to the policy-based classified metadata, (See Summers paragraph [0025], the tags are data categorization tags that are selected based at least in part upon some aspect of the data contained within the data object, and the applicable policies can depend at least in part upon the tags specified for the data object), transmitting, by the storage device, the (See Summers paragraph [0112], policies associated with the data object…is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify assigning, by the storage device, one or more tokens to the policy-based classified metadata, assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims 8 and 15 are rejected based on the same reasoning.

 	Regarding claim 2, Okanohara taught the method of claim 1, as described above.    Okanohara further teaches wherein: the user device data comprises one of the following: a photo; a video; or a voice memo, (See Okanohara paragraph [0013], Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices);
 	the metadata comprises one or more of the following: a location where the user device data was captured; a time when the user device data was captured, (See Okanohara paragraph [0017], context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment); and one or more events occurring within a pre-determined distance to the location where the user device data was captured and within a pre-determined time window around the time when the user device data was captured, (See Okanohara paragraph [0031], The model 206 may analyze the items placed in the cart, dwell times (e.g., more than 10 seconds in one location), movement through the store (e.g., order of aisles and bypassing aisles), the day of the week, time of day, holidays or special events (e.g., the Super Bowl),).

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims 9 and 16 are rejected based on the same reasoning.

 	Regarding claim 3, Okanohara taught the method of claim 1, as described above.    Okanohara further teaches wherein: receiving the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata), comprises receiving the metadata by a machine learning (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment); and
 	classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).

 	Regarding claim 4, Okanohara taught the method of claim 1, as described above.     
 	Okanohara does not explicitly disclose wherein transmitting the one or more tags to the second user device comprises, transmitting the one or more tags to the second user device based on instructions from the one or more tokens and the instructions identify, when to transmit the one or more tags to the second user device and how to transmit the one or more tags to the second user device. 
	However, Summers teaches wherein transmitting the one or more tags to the second user device comprises, (See Summers paragraph [0026], the tags and policies will remain with the data object as that data object is transmitted across the trust boundary between the environments. The policy identifiers, tags, policies themselves, and/or other dependencies can be transformed 318 in the second account environment as appropriate), transmitting the one or more tags to (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein transmitting the one or more tags to the second user device comprises, transmitting the one or more tags to the second user device based on instructions from the one or more tokens and the instructions identify, when to transmit the one or more tags to the second user device and how to transmit the one or more tags to the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).


 	Okanohara does not explicitly disclose wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device.
	However, Summers teaches wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device, (a customer of such a resource environment might have data that is stored by data storage devices in the resource provider environment…Each environment can include a set of physical and/or virtual resources, and can store data according to various rules or policies established for that environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

 	Claims 12 and 19 recite the same limitations as claim 5 above. Therefore, claims 12 and 19 are rejected based on the same reasoning.

(See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment),
 	receives the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and
 	classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).

 	Regarding claim 11, Okanohara taught the system of claim 8, as described above.     
 	Okanohara does not explicitly disclose wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device.
	However, Summers teaches wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device, (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

 	Regarding claim 17, Okanohara taught the one or more computer-readable storage media of Claim 15, as described above.  Okanohara further teaches wherein a machine learning engine of the storage device: (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment),
 	receives the metadata associated with the user device data, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and 
 	classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).

 	Regarding claim 18, Okanohara taught the one or more computer-readable storage media of Claim 15, as described above.     
 	Okanohara does not explicitly disclose wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device.
	However, Summers teaches wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device, (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).





s 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara et al. (US 2016/0217388 A1) in view of Summers et al.  (US 2017/0093753 A1) and further in view of Peto et al. (US 2011/0040754 A1).

 	Regarding claim 6, Okanohara together with Summers taught the method of claim 1, as described above.   
 	Okanohara together with Summers does not explicitly disclose receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule.
	However, Peto receiving the metadata occurs according to a first time-shift schedule, (See Peto paragraph [0152], the client receives a notification 218 of the scheduled start time of the metatagging process); and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule, (See Peto paragraph [0056], an application running on a mobile device and may transmit the time-stamped location data independently of supplying the actual image content or footage being shot at the location).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule of Peto to be transmitted to the local or remote tagging station and to be more readily manipulated by the human tagger during the tagging process (See Summers paragraph [0032]).


 
 	Regarding claim 7, Okanohara taught the method of claim 1, as described above.     
 	Okanohara together with Summers does not explicitly disclose comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark.
	However, Peto comprising embedding, by the storage device, the one or more tags in the user device data, (See Peto paragraph [0104], tagged image data for streaming to another device), wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark, (See Peto paragraph [0125], the tagged image data is served to an end user device in a format compatible with said device and comprising the image content having a resolution compatible with the end user device).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark of Peto to be transmitted to the local or remote tagging station and to be more readily manipulated by the human tagger during the tagging process (See Summers paragraph [0032]).

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim 14 is rejected based on the same reasoning.

Conclusions/Points of Contacts

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Boutros et al. (US 2015/0092775 A1) disclosure, an access component of a local network edge device in a computer network receives traffic. If the local network edge device is aware of a remote network edge device in the computer network used to reach a destination of the traffic, it generates a frame for the traffic. The frame is constructed to include a remote context label that identifies an access component of the remote network edge device to which the traffic is to be forwarded upon arrival at the particular remote network edge device and a virtual circuit label corresponding to a particular virtual service of the traffic. The local network edge device then forwards the frame towards the remote network edge device.
 	Behringer et al. (US 2017/0344854 A1) The system 100, using the contextual servers 118, may analyze the image frame using any appropriate analysis algorithm, such as edge detection, edge matching, gradient matching, interpretation trees, and pose clustering, to name a few, to isolate the objects depicted within the image frame. At block 412, the contextual servers 118 may then compare the detected objects to one or more databases of known objects to identify objects within the image frame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.